     Case:15-41637-EJC Doc#:107 Filed:01/04/19 Entered:01/04/19 16:57:18               Page:1 of 3


      IT IS ORDERED as set forth below:




      Date: January 4, 2019



_____________________________________________________________________________




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF GEORGIA
                                      SAVANNAH DIVISION

         IN RE:                              ) CASE NO. 15-41637-EJC
                                             )
         TARAHJUH NICOLE BURCH,              ) CHAPTER 13
                                             )
               Debtor.                       )
                                             )
                                             )
         U.S. BANK TRUST NATIONAL            )
         ASSOCIATION, AS TRUSTEE OF          )
         BUNGALOW SERIES F TRUST,            ) CONTESTED MATTER
                                             )
               Movant,                       )
                                             )
         vs.                                 )
                                             )
         TARAHJUH NICOLE BURCH, and          )
         O. BYRON MEREDITH, III, Trustee,    )
                                             )
               Respondents.                  )
         ____________________________________)

                          DEFAULT ORDER LIFTING AUTOMATIC STAY
                  PROF-2013-S3 Legal Title Trust ("PLTT"), filed a Motion for Relief from Stay

         on March 17, 2017 (Doc. No. 69) ("Motion"). On June 26, 2017, this Court entered its
Case:15-41637-EJC Doc#:107 Filed:01/04/19 Entered:01/04/19 16:57:18                     Page:2 of 3



    Order on Motion for Relief from Stay (Doc. No. 87) ("Order"). U.S. Bank Trust National

    Association, as Trustee of Bungalow Series F Trust, c/o BSI Financial Services, its

    servicing agent (the successor in interest to PLTT) ("Movant"), filed an Affidavit of

    Default on December 17, 2018 (Doc. No. 102) subsequent to Debtor's default on the

    terms of the Order. For good cause shown, it is hereby ORDERED AND ADJUDGED as

    follows:

                                                 1.

           The Motion is hereby granted.

                                                 2.

           The stay set forth in FBR 4001(a)(3) is hereby waived, and the automatic stay is

    hereby modified to permit Movant to pursue and enforce under non-bankruptcy law any

    and all rights it has in and to that certain real property as more particularly described in

    the subject loan documents and commonly known as 24 Pebble Rd., Pooler, GA 31322

    (“Real Property"), including, but not limited to, advertising and conducting a foreclosure

    sale, seeking confirmation thereof in order to pursue any deficiency, and seeking

    possession of the Real Property. However, Movant and/or its successors and assigns may

    offer, provide, and enter into a potential forbearance agreement, loan modification,

    refinance agreement, short sale, deed in lieu of foreclosure, or any other type of loan

    workout/loss mitigation agreement. Movant may contact Debtor via telephone or written
    correspondence to offer any such agreement.

                                                 3.
           Movant shall remit any surplus funds from the foreclosure sale to the Chapter 13

    Trustee.   The Chapter 13 Trustee shall cease funding Movant's pre-petition claim.
    Movant is granted leave to seek allowance of a deficiency claim, if appropriate, but

    Debtor and the Chapter 13 Trustee shall be entitled to object to said deficiency claim.
Case:15-41637-EJC Doc#:107 Filed:01/04/19 Entered:01/04/19 16:57:18              Page:3 of 3



                                              4.

             Fed. R. Bankr. P. 3002.1 shall no longer apply to Movant upon entry of this

    Order.

                                   [END OF DOCUMENT]

    PREPARED BY:
    Attorney for Movant

    /s/ Marc E. Ripps
    Marc E. Ripps
    Georgia Bar No. 606515

    P.O. Box 923533
    Norcross, Georgia 30010-3533
    (770) 448-5377
    Email: meratl@aol.com
